Citation Nr: 0023607	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi and 
ischemic heart disease.  

2.  Entitlement to an increased (compensable) evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The veteran had verified active military service from January 
31, 1942 to September 26, 1942 and from August 20, 1945 to 
March 11, 1946.  He had verified prisoner of war (POW) status 
from April 10, 1942 to September 26, 1942.  

This appeal arose from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied the veteran's claims of 
entitlement to service connection for beriberi and ischemic 
heart disease, and an increased (compensable) evaluation for 
malaria.  

It is noted that in June 1989 entitlement to service 
connection for beriberi was denied and that denial was not 
appealed.  The RO addressed the current claim for entitlement 
to service connection for beriberi and ischemic heart disease 
on a de novo basis, apparently based upon the intervening 
change in 38 C.F.R. § 3.309(c).  See Spencer v. Brown, 4 Vet. 
App.  283, 288-89 (1993) aff'd 17 F.3d 368 (Fed. Cir 1994).  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
beriberi and ischemic heart disease are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  

2.  Malaria is not active and there is no evidence of any 
residuals or recurrences.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
beriberi and ischemic heart disease are not well grounded. 
38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for an increased (compensable) evaluation 
for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.31, 
4.88b, Diagnostic Code 6304 (effective prior to August 30, 
1996);  38 C.F.R. § 4.88(b), Diagnostic Code 6304; 61 Fed. 
Reg. 39873-39875 (July 31, 1996) (effective August 30, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
beriberi and ischemic heart disease.  

Factual Background

The service records show no evidence of ischemic heart 
disease.  An examination report of January 1946 noted that 
the cardiovascular system was normal as were the feet.  There 
was no diagnosis of beriberi or ischemic heart disease.  

A 1987 report by a private physician indicated that the 
veteran was treated as an outpatient for complaints of 
headaches, dizziness, loss of appetite, numbness, insomnia 
and vision disturbance.  There was no indication of a 
diagnosis of beriberi or ischemic heart disease.  

A private report dated in April 1988 notes various complaints 
including trembling hands, joint pain and general body 
weakness, but no complaints of chest pain, heart disease, 
peripheral neuropathy or the like.  The veteran reported that 
he had beriberi during captivity.  Examination of the 
cardiovascular system was negative.  There was no indication 
of swelling of the legs.  No diagnosis was made of ischemic 
heart disease or beriberi.  

In April 1989 the veteran submitted a VA Form 10-0048, Former 
POW Medical History.  He reported that in captivity he was 
fed mainly rice and experienced chest pain, numbness, 
tingling or pain in the fingers, feet, arms and legs, and 
swelling of the legs and/or the feet.  He stated that he 
currently had pain in his chest near his heart.  

The same month the veteran was afforded VA examinations.  
There was no abnormality of the heart noted and no swelling 
of the legs or peripheral neuropathy.  A system review sheet 
noted complaints of chest pain and shortness of breath.  A 
chest x-ray was normal with the exception that there was 
slight widening of the thoracic aorta with faint calcific 
densities in the aortic knob.  The impression was 
arteriosclerosis of the thoracic aorta, otherwise negative 
chest.  An electrocardiograph (EKG) was normal.  The examiner 
found that there was no clinical evidence of beriberi.  

A private chest x-ray from 1991 showed an impression of 
atherosclerosis of the thoracic aorta.  

A private EKG report from October 1992 showed an 
interpretation of sinus rhythm with nonspecific ST-T wave 
changes.  A chest x-ray showed the heart to be normal  in 
size and shape.  

An EKG from May 1994 was normal.  

A chest x-ray from August 4, 1994 noted bibasilar 
hypoventilatory changes without evidence of acute trauma.  
The report notes that the veteran complained of chest pain in 
the left lower ribs after his wife sat on his chest.  

An exercise tolerance treadmill test report dated August 4, 
1994 noted that EKG criteria for ischemia were absent.  There 
was no chest pain or shortness of breath and no EKG changes.  
The test was negative for ischemia.  

An EKG from August 4, 1994 noted minimal voltage criteria for 
left ventricular hypertrophy.  However, according to the 
physician this may be a normal variant.  The EKG was found to 
be borderline.  A confirmed EKG report from August 4, 1994 
stated that minor abnormalities were noted.  

The veteran was hospitalized from August 5, 1994 to August 
15, 1994 at a private hospital with a diagnosis of 
cholangitis for which he underwent a cholecystectomy.  The 
hospital report notes that prior to admission he had reported 
to the emergency room with left upper quadrant epigastric 
pain and was ruled out for myocardial infarction.  

The veteran's heart was clinically normal on admission as 
were the extremities.  The admission report noted a complaint 
of occasional chest pain.  

An EKG dated August 5, 1994 noted sinus tachycardia and left 
axis deviation.  The EKG was abnormal.  However, it was noted 
that there was poor data quality that could adversely affect 
the interpretation.  

Abdominal ultrasound from August 5, 1994 noted a normal 
aorta.  The cholecystectomy was conducted on August 7, 1994.  
On August 9, 1994 the veteran experienced tachypnea, 
decreased consciousness and decreased oxygen saturations.  

A pulmonary perfusion ventilation scan performed that day 
noted that the veteran developed symptoms including 
respiratory distress and tachycardia post cholecystectomy.  
The impression was low probability for pulmonary embolus.  

A chest x-ray from August 9, 1994 noted a somewhat increased 
heart size with congestive changes in the lung fields.  No 
impression was given.  Another chest x-ray from that day 
noted cardiac monitors in place.  There were congestive 
changes in the lung fields with continued cardiomegaly.  The 
impression was continued congestive changes in the lung 
fields and right lung base atelectasis.  A third chest x-ray 
noted an impression of probable pulmonary edema.  A fourth 
study noted that the cardiomediastinal silhouette appeared 
grossly stable.  

A chest x-ray from August 10, 1994 noted continued but 
slightly improved congestive changes in the lung fields.  An 
EKG from August 10, 1994 was normal other than sinus 
tachycardia.  

An echocardiogram report from August 10, 1994 noted that the 
test was to evaluate left ventricular function "POST OP 
MI."  A reduced E/A ratio of .7 was consistent with left 
ventricular diastolic dysfunction (reduced compliance).  
There was 1+ regurgitation of the aortic valve, which was 
described as normal.  

A chest x-ray from August 11, 1994 noted an impression of 
improving congestive heart failure.  An EKG from August 11, 
1994 was normal aside from sinus tachycardia.  

The hospital discharge report noted that pulmonary edema was 
felt to be secondary to enhanced response to pain medication.  
The veteran was ruled out for myocardial infarction with 
enzymes and there were no acute EKG changes noted.  
Echocardiogram was interpreted to be within normal limits.  

On follow-up a few days after the veteran's August 1994 
hospitalization he was healing without complications and his 
heart was normal.  

A follow-up examination in October 1994 noted that the 
veteran was doing well.  Examination of the heart was normal.  

A hospitalization from mid-October 1994 for genitourinary 
problems noted the heart to be normal.  A chest x-ray from 
October 1994 noted cardiomegaly and there was some indication 
of possible pulmonary effusions and infiltrate.  A cardiology 
consult was recommended.  EKG testing showed nondiagnostic 
anterior ST elevation.  A follow-up chest x-ray was not 
significantly changed.  

A preoperative chest x-ray from a private physician dated at 
the end of October 1994 was negative.  Another preoperative 
report from that day noted a normal clinical examination of 
the heart and the extremities.  Neurological examination was 
also negative.  

Additional records from 1995 and 1996 were received.  These 
showed the heart and extremities to be normal.  There was one 
complaint, in May 1996, of swollen feet.  Peripheral edema 
was noted by history but there was nothing on examination.  

Another VA examination was provided in August 1996.  The 
veteran reported that he developed wet beriberi as a POW.  He 
denied any recurrence of symptoms in the last 54 years.  With 
respect to ischemic heart disease he denied any cardiac 
symptoms, specifically angina or dyspnea on exertion.  He 
denied any myocardial infarction.  He stated that he had not 
had any cardiac catheterization and no angioplasty or 
coronary artery surgery.  He reported that he had 
hypertension for which he took antihypertensive medication.  

Cardiac examination was negative and there was no dependent 
edema.  The diagnosis was history of wet beriberi as a 
prisoner of war in 1942 and no evidence of ischemic heart 
disease.  An EKG was borderline.  

A September 1996 EKG was borderline.  There were minimal 
voltage criteria for left ventricular hypertrophy.  The 
examiner stated that this may be a normal variant.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, 
beriberi (including beriberi heart disease) shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  

A note to the section indicates that for purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  The note was added by final rule in July 1994 
effective August 24, 1993.  59 Fed. Reg. 35464, (July 12, 
1994).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  In addition, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  


The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

The veteran's service medical records show no diagnosis of 
beriberi, beriberi heart disease or ischemic heart disease, 
and none of these diagnosed disorders have been shown to 
exist on the basis of the accumulated medical evidentiary 
record to date.  

The veteran is shown to have had more than 90 days of 
confinement as a POW and he did report in his POW 
questionnaire that he experienced swelling of the legs in 
service.  However, in the absence of a competent current 
diagnosis of beriberi, beriberi heart disease or ischemic 
heart disease the claim is not well grounded.  Caluza, 
Brammer supra.  Simply put, there is no evidence that he 
currently has chronic acquired ischemic heart disease, 
beriberi or beriberi heart disease that developed in service 
or at any time thereafter.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.

The Board is likewise not competent to make medical 
conclusions in the absence of competent medical evidence.  
See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The evidence in the 
claims folder contains some records showing some abnormal 
findings pertaining to the heart, but there is no competent 
medical evidence showing that the veteran has beriberi or 
residuals thereof, or ischemic heart disease as such.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois supra, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu supra.  Accordingly, as a well-grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak supra, the appellant's claim of entitlement to service 
connection for beriberi and ischemic heart disease must be 
denied as not well grounded.  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert, 1 Vet. App. 49, 53.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  




The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra; Robinette v. Brown, 8 Vet. 
App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, McKnight, Epps supra.

The RO specifically found the veteran's claims to be not well 
grounded.  Because he has not submitted well-grounded claims 
of service connection for beriberi and ischemic heart 
disease, VA is under no obligation to assist him in the 
development of facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a).  

The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites various provisions of the VA Adjudication Procedure 
Manual M21-1.  Among these are Part III, 1.03a (pertaining 
to the development of clams) and Part VI, 2.10f.


The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well 
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  See, Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It also was noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.

The Board has determined, therefore, that in the absence of 
well-grounded claims of entitlement to service connection for 
beriberi and ischemic heart disease, VA has no duty to assist 
the veteran in developing his case on these issues.


II.  Entitlement to an increased 
(compensable) evaluation for malaria.  

Factual Background

The veteran's processing affidavit dated in February 1946 
shows he reported a history of malaria during the period from 
September 1942 to January 1943.

Blood testing in connection with a VA protocol prisoner of 
war examination in April 1989 was negative for malaria 
parasites and ova.  

The RO granted entitlement to service connection for malaria 
with assignment of a noncompensable evaluation when it issued 
a rating decision in June 1989.

VA examinations were conducted in 1996 and 1999 and private 
medical records were obtained.  

None of the private medical records from the 1990's show any 
impairment attributable to malaria.  There is no indication 
of liver or spleen dysfunction as a residual of malaria.  

The veteran underwent cholecystectomy in August 1994.  On 
admission he was moderately jaundiced.  There was abdominal 
distention and tenderness.  Labs and other tests were taken.  
An abdominal ultrasound showed the liver and spleen to be 
normal.  An abdominal computerized tomographic scan (CT) also 
supported this finding.  




The operative report noted that a small tear in the liver 
capsule was observed.  This was treated.  The discharge 
diagnosis was cholangitis, status post endoscopic retrograde 
cholangio-pancreatography, sphincterotomy and stone 
extraction and open cholecystectomy secondary to 
choledocholithiasis.  

The discharge report noted that increased hepatic enzymes 
were felt to be probably due to hepatic congestion.  

A record from a few days after the veteran's hospital 
discharge in August 1994 noted that he appeared slightly 
jaundiced.  Liver function tests were ordered.  The tests 
contained a number of results that were high as compared with 
reference ranges.  

An abdominal ultrasound from a few days before noted that the 
veteran was status post cholecystectomy for cholangitis and 
gangrenous gallbladder.  The liver and spleen were normal or 
grossly unremarkable.  

Thereafter records show that the veteran was doing well 
status post the operation.  Treatment records from 1995 and 
1996 showed no evidence of residuals of malaria or any 
disability of the liver or spleen.  

On VA examination conducted in August 1996 the veteran stated 
that he had an attack of malaria during World War II.  He 
denied that he had any recurrence of symptoms in the last 50-
plus years; nor did he have any documentation of recurrent 
malaria.  

The examination showed the veteran to be well developed and 
nourished, and in no acute distress.  There was no 
hepatomegaly.  The examiner diagnosed a history of malaria in 
1942, with no documented evidence of recurrence.  


The veteran was examined by VA again in March 1999.  The 
examiner stated specifically that the claims folder was 
reviewed prior to the examination.  The examiner recorded 
that malaria had not been clinically active for 50 years.  
There were no relapses during that period and no symptoms or 
treatment of malaria.  There was no impairment of general 
health from malaria.  The veteran had had a cholecystectomy 
in the past.  

The examination was negative.  There was no 
hepatosplenomegaly and no abdominal masses, tenderness or 
other organomegaly.  Bowel sounds were normal.  The diagnosis 
was status post malaria with no recurrences for 50 years.  

Complete blood count and liver function tests were ordered.  
These were completely within specified normal ranges with the 
exception of Alkaline phosphatase which at 115 was above the 
high normal range mark of 107.  The significance of this test 
or of a high finding was not explained.  However, a note to 
the report indicates that the specified range for that test 
was for a normal adult population of less than 50 years of 
age.  Normal ranges, according to the report would be about 
60 percent higher by ages greater than 75 years.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  

For application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

It is noted that during the pendency of the veteran's appeal, 
new regulations were issued revising the diagnostic criteria 
for rating systemic disorders effective August 30, 1996.  61 
Fed. Reg. 39873 (July 31, 1996).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, it must be determined whether the amended regulation 
is more favorable to the claimant.  It may be necessary to 
separately apply the pre-amendment and post-amendment version 
of the regulation to the facts of the case in order to 
determine which provision is more favorable, unless it is 
clear from a facial comparison of both versions that one 
version is more favorable.  

If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.  5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Accordingly the amended regulation should be applied to rate 
the veteran's disability for periods from and after the 
effective date of the amendment.  The prior version of the 
regulation should be applied to rate his disability for any 
period preceding the effective date of the amendment.  
Pursuant to 38 U.S.C. 7104(a), the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
03-00.  

Under the prior regulations pertaining to evaluation of 
malaria a 10 percent evaluation was provided for recently 
active malaria with one relapse in the past year or old cases 
with moderate disability.  38 C.F.R. § 4.88b, Diagnostic Code 
6304 (effective prior to August 30, 1996).  

Under the current version of the regulation, malaria as an 
active disease is evaluated as 100 percent disabling.  61 
Fed. Reg. 39873 (codified at 38 C.F.R. § 4.88b, Diagnostic 
Code 6304, effective August 30, 1996).  A note indicates that 
the diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  





Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.  




Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran's assertions concerning the severity of his 
malaria symptoms (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased (compensable) evaluation for that disability 
is well grounded.  King supra.

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  The veteran's prisoner of war questionnaire 
has been considered as have all of the veteran's statements 
and submissions of documentary evidence.  Moreover two VA 
examinations have been provided.  

Upon review of all of the evidence and material of record the 
Board concludes that whether under the new regulations or the 
prior regulations in effect pertaining to rating malaria, the 
criteria for an increased (compensable) evaluation have not 
been met.  The veteran has not shown any symptoms that any 
medical provider has attributed to malaria.  He himself has 
denied any recurrences of malaria symptoms since service.  

The post service medical records show no malaria parasites or 
ova.  The veteran had some abnormal liver findings associated 
with cholangitis and a cholecystectomy operation.  However, 
neither the results nor the surgery have been medically 
attributed to malaria or to the veteran's surgery in any way.  


As neither version of the regulation permits an increased 
(compensable) evaluation, the Board concludes that neither 
version is more favorable and that no basis exists upon which 
to predicate entitlement to an increased (compensable) 
evaluation for malaria.  Karnas supra; VAOPGCPREC 03-00.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
obviously considered and provided the veteran with the 
criteria referable to assignment of extraschedular 
evaluations, but it did not grant the veteran an increased 
(compensable) evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disorder.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately reflect the current 
demonstrated nature and extent of severity of his service 
connected malaria, which is not shown to be productive of any 
recurrences or residual disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for ischemic heart disease 
and beriberi, the appeal is denied.  

Entitlement to an increased (compensable) evaluation for 
malaria is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



